Name: Commission Regulation (EEC) No 1888/86 of 18 June 1986 on the maximum total sulphur dioxide content of certain sparkling wines originating in the Community and prepared before 1 September 1986, and, for a transitional period, of imported sparkling wines
 Type: Regulation
 Subject Matter: chemistry;  trade;  beverages and sugar;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31986R1888Commission Regulation (EEC) No 1888/86 of 18 June 1986 on the maximum total sulphur dioxide content of certain sparkling wines originating in the Community and prepared before 1 September 1986, and, for a transitional period, of imported sparkling wines Official Journal L 163 , 19/06/1986 P. 0019 - 0019 Finnish special edition: Chapter 3 Volume 21 P. 0097 Swedish special edition: Chapter 3 Volume 21 P. 0097 *****COMMISSION REGULATION (EEC) No 1888/86 of 18 June 1986 on the maximum total sulphur dioxide content of certain sparkling wines originating in the Community and prepared before 1 September 1986, and, for a transitional period, of imported sparkling wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines (1), as last maneded by Regulation (EEC) No 3310/85 (2), and in particular Articles 12 (4) and 16 (4) thereof, Whereas Articles 12 and 16 of Regulation (EEC) No 358/79 provide, with effect from 1 September 1986, for a reduction of 15 milligrams per litre in the maximum total sulphur dioxide content of sprakling wines, quality sparkling wines and quality sparkling wines produced in specified regions; Whereas, with regard to sparkling wines originating in the Community with the exception of Portugal, the first subparagraph of Article 22 of Regulation (EEC) No 358/79 provides for the possibility of disposing of such products until stocks are exhaused if they have been prepared in accordance with the provisions of Regulation (EEC) No 358/79 in the version thereof applicable before 1 September 1986; Whereas transitional provisions should also be laid down as regards imported sparkling wines and sparkling wines originating in Spain and Portugal and prepared before 1 September 1986, in order to avoid difficulties in disposing of such products; whereas such products should be allowed to be offered for a transitional period after that date where their total sulphur dioxide content complies with the Community provisions in force before 1 September 1986; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Sparkling wines originating in third countries and Portugal and imported into the Community before 1 September 1987 whose total sulphur dioxide content does not exceed the relevant levels laid down in Articles 12 (1) and 16 (1) of Regulation (EEC) No 358/79 in the version thereof applicable before 1 September 1986 may be offered for direct human consumption until stocks are exhausted. In addition, the following may be offered for direct human consumption in the country of production and for export to third countries until stocks are exhaused: - sparkling wines originating in Spain and prepared before 1 September 1986 whose total sulphur dioxide content does not exceed the levels laid down by the Spanish or Community provisions in force before that date, - sparkling wines originating in Portugal and prepared before 1 January 1991 whose total sulphur dioxide content does not exceed the levels laid down by the Portuguese provisions in force before that date. Article 2 This Regulation shall enter into force on 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 130. (2) OJ No L 320, 29. 11. 1985, p. 19.